 Case: 4:19-cv-02566-JAR Doc. #: 34 Filed: 08/24/20 Page: 1 of 3 PageID #: 236




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 QUINCY C. VAUGHN,                              )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )              No. 4:19-CV-2566-JAR
                                                )
 THOMAS GULLETT, et al.,                        )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff Quincy C. Vaughn’s motion

for leave to amend the complaint (ECF No. 29), and the filing of three supplements (ECF Nos. 25,

26, 28). For the reasons discussed below, the Court will deny plaintiff’s motion for leave to

amend the complaint and strike the supplements from the record.

       On September 12, 2019, plaintiff, an inmate at the Eastern Reception Diagnostic and

Correctional Center (“ERDCC”), filed a fifty-one (51) page complaint pursuant to 42 U.S.C.

§ 1983 against ten (10) defendants in their official and individual capacities. (ECF No. 1). On

December 5, 2019, the Court reviewed plaintiff’s complaint, found it to be deficient for improperly

joining into one lawsuit “a multitude of defendants and numerous claims against them,” and

directed him to file an amended complaint. (ECF No. 15). Plaintiff filed an amended complaint

on December 27, 2019 against three ERDCC correctional officers in their individual capacities.

(ECF No. 17). On June 22, 2020, the Court reviewed plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915 and directed the Clerk of Court to issue process or cause process to issue on the amended

complaint against the three named defendants in their individual capacities. (ECF No. 22).

       On August 19, 2020, plaintiff filed a motion for leave to amend his complaint “to add the
 Case: 4:19-cv-02566-JAR Doc. #: 34 Filed: 08/24/20 Page: 2 of 3 PageID #: 237




Administrative agency, Missouri Department of Corrections as a defendant[.]” (ECF No. 29).

The Court will deny this motion as moot because, as of the date of this Memorandum and Order,

leave of court is not required. See Fed. R. Civ. P. 15(a)(1)(B) (“A party may amend its pleading

once as a matter of course . . . if the pleading is one to which a responsive pleading is required, 21

days after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), whichever is earlier.”). Two of the three named defendants filed a motion to dismiss on

August 21, 2020. (ECF No. 32).

          Moreover, even if leave of Court were required, the motion would be denied for two

reasons:     (1)   a   proposed   second    amended    complaint    is   not   attached,   see   Case

Management/Electronic Case Filing Procedures Manual, Sec. II.B; and (2) it would be futile to

allow plaintiff to file a second amended complaint to add the Missouri Department of Corrections

(“MDOC”) as a party because claims against the MDOC are barred by the Eleventh Amendment,

see Alabama v. Pugh, 438 U.S. 781, 782 (1978), and a suit against the MDOC is, in effect, a suit

against the State which is not a “person” for purposes of a § 1983 action, see Will v. Michigan

Dept. of State Police, 491 U.S. 58, 63 (1989). “Futility is a valid basis for denying leave to

amend.” U.S. ex rel. Lee v. Fairview Health System, 413 F.3d 748, 749 (8th Cir. 2005) (citing

Moses.com Securities, Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1052, 1065 (8th Cir.

2005)).

          Additionally, plaintiff has filed three handwritten documents, which the Court construes as

supplements to his amended complaint as they appear to elaborate on or provide evidence in

support of his claims against the named defendants. (ECF Nos. 25, 26, 28).     Because supplements

are not recognized pleadings under Rule 7(a) of the Federal Rules of Civil Procedure they will be


                                                   2
 Case: 4:19-cv-02566-JAR Doc. #: 34 Filed: 08/24/20 Page: 3 of 3 PageID #: 238




stricken from the record. The Court does not accept amendments by interlineation or

through supplements. See Popoalii v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir.

2008).    In other words, plaintiff may not amend a complaint by filing separate documents.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff Quincy C. Vaughn’s motion for leave to amend

his complaint is DENIED as moot.       [ECF No. 29]

         IT IS FURTHER ORDERED that the supplements to his amended complaint [ECF Nos.

25, 26, 28] are stricken from the record.

Dated this 24th day of August, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                3
